DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 14: The term “small taper” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Independent claims further define the taper being in the range of 0-45, 0-30 and 0-20 degrees.  This shows that the term “small taper” in the parent claim is not defined as being within a particular range.
Regarding claim 5: “the face” lacks proper antecedent basis because it is not clear which of the two faces is being referenced.
Regarding claim 14: the claim recites, “A vehicle exhaust line comprising: a tank…” In the art, a vehicle exhaust line is generally understood to be a conduit that emits the byproduct of the chemical reaction that propels the vehicle.  For example, in a hydrogen-powered car, the vehicle exhaust line would generally be understood to be the conduit or pipe that emits the water that is a byproduct of the hydrogen being oxidized.  
For a number of reasons, it seems very unlikely that the applicant would actually mean for the tank to be on a vehicle exhaust line, assuming the generally accepted meaning of “vehicle exhaust line” as discussed above.  In a hydrogen-powered car, the exhaust is water and there is no known reason in the art to collect the water in a pressure tank.  In a gas powered vehicle, hampering the escape of the exhaust could cause serious damage to the vehicle or result in the deaths of the vehicle occupants due to carbon monoxide poisoning.  For at least these reasons, it is unclear what the applicant considers their claimed invention.  The examiner also notes that the specification does not provide additional clarification as to the applicant’s intended meaning.      
For the purposes of applying art, the examiner shall treat the claimed “vehicle exhaust line” as being any line in a vehicle that is capable of exhausting or conducting fluid within in or from a vehicle.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-4, 6, 8, 10,12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE2538433 (text citations to English translation made of record) in view of DE19751411 (text citations to English translation made of record).

    PNG
    media_image1.png
    490
    965
    media_image1.png
    Greyscale




Regarding claim 1: the above §112 discussion is incorporated herein. ‘433 discloses a tank (Fig 1) for pressurized gas comprising (¶0010): a structure (2, fig 1) having a cylindrical shape along an axis and including at least one axial opening along the axis; a base (4, fig 1) being able to be positioned in said at least one axial opening (i.e. opening in glass fiber outer jacket 8, fig 1, ¶0016), and comprising, on an inner 
‘433 does explicitly disclose that the housing is pierced with at least one through pipe that is axial along the axis.  However, the examiner taking Official Notice that it is notoriously well known in the art for the “housing”/boss of a pressure vessel to be pierced through by at least one pipe so that the pressure vessel can be filled or emptied via said pipe.  Therefore, before the claimed invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to have modified ‘433 so that 
‘433 does not explicitly disclose that the sealing jacket is flexible.  However, ‘411 discloses a very similar invention with an inner sealing jacket (i.e. plastic liner 2, ¶¶0023, fig 4) that is flexible (¶0026).  ‘433 teaches that the neck 13 of the liner 2 is pressed into place by screwing in a clamping ring 10, which disclose a degree of material flexibility (¶0026).  ‘433 also teaches that the plastic liner 2 is capable of being used for pressure up to 450 bar (¶0012).  Therefore, before the claimed invention was effective filed, it would have been obvious to a person of ordinary skill in the ar to have made the sealing jacket of ‘433 from a flexible plastic, as taught by ‘411, because it is a material that would allow for high pressure applications, and because it would permit the jacket to be compressed by some degree by the clamping action of the base 4 and ring 3 which would improve the seal there between. 
Regarding claim 2-4: It is apparent in figure 1 of ‘433 that the taper is between 0 and 20 degrees.  However, to the extent one could argue otherwise, ‘411 disclose a very similar invention wherein the neck of a tank liner 2 (fig 4) is clamped between a base (4, fig 4) and a ring (at lead line 10) (¶0026) and the taper of the faces of the ring and base can be in the range of 3-5 degrees (¶0006, fig 4).  ‘411 teaches that angle of 3-5 degrees ensures that the screwing-in force is divided into a very small axial component and a larger radial component, so that the end area of the liner is under tension not only at high internal pressure but also at low filling pressure (¶0006).  Therefore, before the claimed invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to have made the taper of ‘433 within the range of 
Regarding claim 6:  ‘433 disclose that the face of the ring has a centrifugal normal (i.e. extending away from the center of the vessel, fig 1) and the taper has an “opening” toward the inside of the tank (i.e. the taper expands in the direction of the interior of the tank, fig 1).
Regarding claim 8: ‘433 does not disclose that the of the ring and/or the housing and/or at least one face of the neck and/or a face of any bushing comprises at least one annular protuberance.  However, ‘411 discloses a very similar invention wherein the face of the housing (4, fig 4) includes a protuberance (i.e. thread near lead line 19, fig 4, ¶0026).  Therefore, before the claimed invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to have modified ‘433 to have the face of the housing threaded to the neck, and thus include the protuberances, as taught by ‘411 so as to provide an additional securing measure between the liner and base.    

Regarding claim 10: ‘433, as applied to claim 1 above, disclose that the first fastener comprises an inner thread (the thread is on an interior portion of the base 4, fig 1) and the second fastener comprises an outer thread (the thread is on an exterior portion of the ring 3) (fig 1, ¶0016).
Regarding claims 12 and 13: ‘433, as applied above, does not disclose that that the ring has a noncircular inner profile around the axis, so as to allow the ring to be set in rotation about the axis, using a tool, from outside of the tank, wherein the noncircular 
Regarding claim 14: the above §112 discussions are incorporated herein.  ‘433 discloses a tank (Fig 1) for pressurized gas comprising (¶0010): a structure (2, fig 1) having a cylindrical shape along an axis and including at least one axial opening along the axis; a base (4, fig 1) being able to be positioned in said at least one axial opening (i.e. opening in glass fiber outer jacket 8, fig 1, ¶0016), and comprising, on an inner side, a housing (i.e. interior of base 4, fig 1) of revolution shape about the axis and a first fastener (i.e. threads at 5, fig 1, ¶0016); a sealing jacket (i.e. gas tight inner vessel, at lead line 1, ¶0010) being flexible and tight, able to cover an inner wall of the structure, and comprising a neck (1, fig 1, ¶0016) able to be received in the housing (Fig 1); and a ring (i.e. connecting piece 3, fig 1, ¶0016) of revolution shape about the axis, and comprising a second fastener (i.e. threads, ¶0016) able to cooperate with the first fastener in order to assemble the ring with the base, on the inner side, by bringing the ring closer to the base along the axis, so as to progressively press the neck between the ring and the base, wherein the ring comes closer to the base following a movement parallel to the axis from an inside of the tank toward an outside (as described in ¶0016) 
‘433 does explicitly disclose that the housing is pierced with at least one through pipe that is axial along the axis.  However, the examiner taking Official Notice that it is notoriously well known in the art for the “housing”/boss of a pressure vessel to be pierced through by at least one pipe so that the pressure vessel can be filled or emptied via said pipe.  Therefore, before the claimed invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to have modified ‘433 so that the housing was pierced by a at least one through pipe, as is well known in the art, so that the vessel could be filled and/or emptied of contents.  
‘433 does not explicitly disclose that the sealing jacket is flexible.  However, ‘411 discloses a very similar invention with an inner sealing jacket (i.e. plastic liner 2, ¶¶0023, fig 4) that is flexible (¶0026).  ‘433 teaches that the neck 13 of the liner 2 is pressed into place by screwing in a clamping ring 10, which disclose a degree of material flexibility (¶0026).  ‘433 also teaches that the plastic liner 2 is capable of being used for pressure up to 450 bar (¶0012).  Therefore, before the claimed invention was effective filed, it would have been obvious to a person of ordinary skill in the ar to have made the sealing jacket of ‘433 from a flexible plastic, as taught by ‘411, because it is a material that would allow for high pressure applications, and because it would permit the 
  Further ‘433 does not disclose that the tank is on a vehicle exhaust line.  ‘411 however, teaches that it is well known for high pressure tanks to be used on “vehicle exhaust lines” (¶0007, and see above §112 discussion). ‘411 teaches that the tanks are used to hold fuel (“refueling”) for city busses (¶0007).  This arrangement would inherently require that the tank be located on a “vehicle exhaust line” in order for the fuel to be transferred to the power plant.  Therefore, before the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have included the tank on a “vehicle exhaust line”, as taught by ‘411, so that it could be utilized as vehicle fuel tank.    

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE2538433 and DE19751411, as applied to claim 1 above, in further view of US 2009/0255940.
Regarding claim 9: the references as applied to claim 1 above disclose all of the claimed limitations except for at least one O-ring along the axis, positioned in a groove arranged in a face opposite the neck.  ‘940, however, discloses a pressure tank with the neck of the liner (18, fig 2) clamped between the faces of a ring (44, fig 2) and a base (20, fig 2) and at least one O-ring (66 or 68) along the axis, positioned in a groove arranged in a face opposite the neck (¶0032, fig 2).  ‘940 teaches that the O-ring helps to prevent the leakage of the tank contents.  Therefore, before the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have .

Allowable Subject Matter
Claims 5, 7, and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Regarding claim 5: ‘433 does not disclose a deformable bushing positioned between the face and the neck and there is no reference of record that would have, absent impermissible hindsight, motivated a person of ordinary skill to modify ‘433 to include said feature.
Regarding claim 7: in light of the specification and figures, the examiner understands “the taper has an opening toward the outside of the tank” to mean that the face tapers inwards towards the center of the tank, i.e. the opposite as shown in figure 1 of ‘433.  ‘433 does not teach this feature, and there is no reference of record that would have motivate a person of ordinary skill in the art, absent impermissible hindsight, to have modified ‘433 to include this feature.  Such a modification would require a significant reworking or re-imagination of the end portion of ‘433.
Regarding claim 11: in light of the specification and drawings, the examiner understand this limitation to mean that the first fastener is a thread on an outer surface of the base, and the second fastener is a thread on an inner surface of the ring, relative to the interior/exterior of the tank.  As can be seen in figure 1, ‘433 teaches the opposite configuration.  Further, there is no reference of record that would have motivate a person of ordinary skill in the art, absent impermissible hindsight, to have modified ‘433 to include this feature.  Such a modification would require a significant reworking or re-imagination of the end portion of ‘433.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
20170268724 teaches a pressure vessel with a boss, neck and ring
20150292679 teaches a pressure vessel with a boss, neck and ring
9316357 teaches a pressure vessel with a boss, liner shoulder and ring
8967417 teaches a pressure vessel with a boss, liner, neck and ring

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON M ANDERSON whose telephone number is (571)272-4923. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON M ANDERSON/           Primary Examiner, Art Unit 3733